NO. 07-05-0142-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   JULY 10, 2006
                          ______________________________

                                TERRY L. MATTHEWS,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

           NO. 2004-487,343; HON. LARRY B. “RUSTY” LADD, PRESIDING
                       _______________________________

                               Memorandum Opinion
                          ______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant, Terry L. Matthews, contends that his conviction for driving while

intoxicated should be reversed due to the erroneous admission of an extraneous offense

during his trial. The evidence appeared on a video memorializing the arrest. It consisted

of appellant telling the arresting officer: “I went through this in New Mexico a while back,

I should have learned my lesson.” According to appellant, the statement was evidence of
an extraneous offense and inadmissible under both Texas Rules of Evidence 403 and

404(b). We overrule the issue and affirm the judgment.

       Viewed in context, the statement can reasonably be interpreted as an admission or

confession of guilt by appellant. Simply put, appellant was voluntarily and spontaneously

informing the officer that he was driving while intoxicated while also explaining how he

knew that to be true. So, concluding that the comment was not admitted simply to prove

character conformity fell within the zone of reasonable disagreement, and the trial court did

not abuse its discretion in overruling appellant’s 404(b) objection.

       Nor can we say that the decision to overrule the objection founded upon Rule 403

illustrated an instance of abused discretion. One’s confession of guilt is relevant and highly

probative. Moreover, it tends to diminish the likelihood that the factfinder will determine

guilt or innocence on matters unrelated to actual guilt, such as bias, confusion, and the

like. Indeed, the jury can act on the accused’s own words. In short, we cannot say the trial

court erred in refusing to hold that irrespective of whatever prejudice or other evil which

may have accompanied the admission, it did not substantially outweigh the probative value

inherent in appellant’s own comment regarding his own intoxication.

       Accordingly, we affirm the judgment of the trial court.



                                                  Per Curiam



Do not publish.




                                              2